             Case 1:19-mj-05193-JGD Document 1 Filed 06/18/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                         )
                                                 )
                                                 )
        v.                                       )   Criminal No. 19-mj-5193-JGD
                                                 )
SHIVANI PATEL                                    )
                                                 )
                        Defendant                )

                      GOVERNMENT’S MOTION TO SEAL COMPLAINT

        The United States of America, by Andrew E. Lelling, United States Attorney, and Justin D.

O’Connell, Assistant United States Attorney for the District of Massachusetts, moves the Court to

seal the complaint, supporting affidavit, this motion and the Court’s order on this motion, and any

other paperwork related to this matter, until further order of this Court. As grounds for this motion,

the government states that public disclosure of these materials might jeopardize the ongoing

investigation of this case, as well as the government’s ability to arrest the defendant.

        The United States Attorney further moves pursuant to General Order 06-05 that the

United States Attorney be provided copies of all sealed documents that the United States

Attorney has filed in the above-styled matter.



   Motion to seal allowed                                Respectfully submitted,
   Jun 18, 2019
                                                         ANDREW E. LELLING
                                                         United States Attorney

                                                     By: /s/ Justin D. O’Connell
                                                         JUSTIN D. O’CONNELL
                                                         Assistant U.S. Attorney

                                                         Date: June 18, 2019
